     Case 2:19-cr-00282-RGK Document 213 Filed 07/26/21 Page 1 of 6 Page ID #:1610



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     POONAM G. KUMAR (Cal. Bar No. 270802)
4    ROGER A. HSIEH (Cal. Bar No. 294195)
     GREGORY D. BERNSTEIN (Cal. Bar No. 299204)
5    Assistant United States Attorneys
     Major Fraud/General Crimes Sections
6         1100 United States Courthouse
          312 North Spring Street
7         Los Angeles, California 90012
          Telephone: (213) 894-0719/0600/3183
8         Facsimile: (213) 894-6269
          E-mail:    poonam.kumar@usdoj.gov
9                    roger.hsieh@usdoj.gov
                     gregory.bernstein@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,                No. CR 19-282-RGK

15              Plaintiff,                    GOVERNMENT’S REPLY TO DEFENDANTS’
                                              OPPOSITION TO LIMINE NO. 1
16                    v.                      REGARDING IMPROPER JURY
                                              NULLIFICATION ARGUMENT RELATED TO
17   ZHONGTIAN LIU,                           HARM THE AD/CVD ORDERS WERE
      aka “Liu Zhongtian,”                    INTENDED TO PREVENT
18    aka “Chairman,”
      aka “Uncle Liu,”
19    aka “UL,”
      aka “Big Boss,”
20   CHINA ZHONGWANG HOLDINGS
        LIMITED,
21    aka “ZW,”
      aka “Mother Ship,”
22   ZHAOHUA CHEN,
      aka “Chen Zhaohua,”
23    aka “Uncle Chen,”
     XIANG CHUN SHAO,
24    aka “Johnson Shao,”
     PERFECTUS ALUMINIUM Inc.,
25    aka “Perfectus Aluminum Inc.,”
     PERFECTUS ALUMINUM
26      ACQUISITIONS, LLC,
     SCUDERIA DEVELOPMENT, LLC,
27   1001 DOUBLEDAY, LLC,
     VON KARMAN – MAIN STREET, LLC,
28      and
     Case 2:19-cr-00282-RGK Document 213 Filed 07/26/21 Page 2 of 6 Page ID #:1611



1    10681 PRODUCTION AVENUE, LLC,

2               Defendants.

3
           Plaintiff United States of America, through its counsel of
4
     record, the Acting United States Attorney for the Central District of
5
     California and Assistant United States Attorneys Poonam G. Kumar,
6
     Roger A. Hsieh, and Gregory Bernstein, files its reply to defendants’
7
     opposition to the government’s motion in limine no. 1 to preclude
8
     improper argument that defendants’ conduct did not implicate the harm
9
     that the relevant Anti-Dumping and Countervailing Duty orders
10
     (“AD/CVD orders”) were intended to prevent.
11
           This reply is based on the attached memorandum of points and
12
     authorities, the files and records in this case, and such further
13
     evidence and argument as the Court may permit.
14
      Dated: July 26, 2021                 Respectfully submitted,
15
                                           TRACY L. WILKISON
16                                         Acting United States Attorney
17                                         SCOTT M. GARRINGER
                                           Assistant United States Attorney
18                                         Chief, Criminal Division
19                                         /s/ Gregory D. Bernstein
                                           GREGORY BERNSTEIN
20                                         POONAM G. KUMAR
                                           ROGER A. HSIEH
21                                         Assistant United States Attorneys
22                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
23

24

25

26

27

28

                                             2
     Case 2:19-cr-00282-RGK Document 213 Filed 07/26/21 Page 3 of 6 Page ID #:1612



1                        MEMORANDUM OF POINTS AND AUTHORITIES

2    I.    INTRODUCTION

3          On June 14, 2021, defendants moved to dismiss the indictment.

4    (Dkt. 186.) Among other things, defendants argued that the Court

5    should dismiss Counts 11 through 17, which allege violations of 18

6    U.S.C. § 545, because their importation of aluminum extrusions welded

7    into the shape of pallets “did not implicate the AD/CVD duties.” (Id.

8    at 16-17.)

9          The government opposed this motion and moved in limine to

10   preclude defendants from raising this argument before the jury. (Dkt.

11   189 & 192.) A week later, defendants opposed the government’s motion

12   in limine. (Dkt. 207.) The Court thereafter denied defendants’ motion

13   to dismiss in its entirety. (Dkt. 212.) Particularly in light of the

14   Court’s ruling on the motion to dismiss, the government requests that

15   the Court grant motion in limine number 1 and preclude defendants

16   from arguing for acquittal on the Section 545 counts based on the

17   legally erroneous and irrelevant theory that their conduct did not

18   implicate the AD/CVD orders.

19   II.   ARGUMENT

20         The Section 545 counts are straightforward. In 2011, the

21   Department of Commerce imposed AD/CVD duties on aluminum extrusions

22   being imported into the United States from China Zhongwang (“CZW”).

23   This means the Perfectus companies that imported CZW’s aluminum

24   extrusions into the country, disguised as pallet, owed the AD/CVD

25   duties to the United States upon importation of the aluminum.

26         Defendants violated Section 545 when they knowingly submitted

27   Forms 7501 to Customs and Border Patrol (“CBP”) on which they falsely

28   stated that the aluminum pallets they imported from CZW did not fall
     Case 2:19-cr-00282-RGK Document 213 Filed 07/26/21 Page 4 of 6 Page ID #:1613



1    within the scope of the AD/CVD orders. As for why defendants lied on

2    the Forms 7501: they wanted to evade the duties owed to the United

3    States upon importation of CZW’s aluminum pallets.

4          As an initial matter, defendants continue to argue that CZW’s

5    aluminum pallets were not within the scope of the AD/CVD orders.

6    Defendants have formulated this argument in various ways. In their

7    motion to dismiss, defendants wrote that the aluminum pallets “were

8    not subject” to the AD/CVD duties. (Dkt. 186 at 16.) In their

9    opposition to this motion in limine, defendants argued that the Forms

10   7501 were not actually false and that defendants accurately described

11   the aluminum pallets on those forms as being outside the scope of the

12   AD/CVD orders. (Dkt. 207 at 5 (“none of the following can be proved .

13   . . that any Form 7501 was false.”).)

14         Either way, defendants argue that CZW’s aluminum pallets did not

15   fall within the scope of the AD/CVD orders and that they did not owe

16   duties on the aluminum pallets they imported from CZW. To reiterate,

17   both the Department of Commerce and the Federal Circuit have

18   conclusively rejected this argument, ruling that CZW’s aluminum
19   pallets fell within the scope of the AD/CVD orders. Perfectus

20   Aluminum, Inc. v. United States, 391 F. Supp. 3d 1341 (Ct. Int’l

21   Trade 2019); Perfectus Aluminum Inc. v. U.S. Aluminum Extrusions Fair

22   Trade Comm., 836 F. App’x 883, 887-88 (Fed. Cir. Nov. 6, 2020). So

23   when defendants filed Forms 7501 with CBP stating that the pallets

24   did not fall within the AD/CVD orders, those forms were false.

25         Next, defendants argue that because they never sold the aluminum

26   pallets, they could not have defrauded the United States. This

27   argument is wrong for two obvious reasons. First, defendants did not

28   need to sell aluminum extrusions in the United States to defraud the


                                             2
     Case 2:19-cr-00282-RGK Document 213 Filed 07/26/21 Page 5 of 6 Page ID #:1614



1    government. Rather, they defrauded the United States when they

2    deprived the government of $1.8 billion in duties they should have

3    paid but evaded through their submission of false Forms 7501. United

4    States v. Bennett, 2007 WL 2790744, at *4 (D. Haw. Sept. 21, 2007)

5    (“A conspiracy to cheat the Government out of money or property is a

6    conspiracy to defraud.”).

7          Second, defendants argue that “intent to defraud” requires the

8    government to prove that defendants “acted with an intention to avoid

9    and defeat the customs laws of the United States.” (Dkt. 207 at 7

10   (citing United States v. Robinson, 147 F.3d 851, 854 (9th Cir.

11   1998)). Even accepting this narrow construction, defendants certainly

12   acted with the intent to defeat customs laws when they submitted

13   false forms to CBP to evade payment on duties. 1

14         Finally, defendants argue that they should be allowed to argue

15   that they did not know the Forms 7501 were false (even if they were

16   false) because they did not intend to engage in conduct that the

17   AD/CVD orders were intended to prevent, i.e., selling off the

18   aluminum at low prices. (Dkt. 207 at 5 (“Equally egregiously, it
19   seeks to exclude evidence and argument about . . . Defendants’ state

20   of mind as it pertains to that issue. As argued below, evidence as to

21   both issues is directly relevant to the elements of Section 545.”))

22   From the government’s perspective, defendants can make this argument,

23

24         1The reason this construction is overly narrow is that the
     phrase “intent to defraud the United States” encompasses both intent
25   to cheat the government out of money and obstruct one of its lawful
     functions. Hammerschmidt v. United States, 265 U.S. 182, 188 (1924)
26   (“To conspire to defraud the United States means primarily to cheat
     the government out of property or money, but it also means to
27   interfere with or obstruct one of its lawful governmental functions
     by deceit, craft or trickery, or at least by means that are
28   dishonest.”); Robinson, 147 at 853 (holding that the meaning of
     “defraud the United States” extends to both defrauding the government
     of revenue and obstructing a lawful government function).
                                        3
     Case 2:19-cr-00282-RGK Document 213 Filed 07/26/21 Page 6 of 6 Page ID #:1615



1    even if the argument is overwhelming inconsistent with the evidence

2    the government will introduce at trial. 2 The Court reached a similar

3    conclusion in its denial of the motion to dismiss. (Dkt. 212 at 7

4    (“The Perfectus and Warehouse Defendants also argue that they could

5    not knowingly have passed the Form 7501 . . . because they were not

6    aware they were subject to the 2011 AD/CVD duties until 2014 . . .

7    this contention goes toward whether the government will be able to

8    prove their case at trial.”) (internal quotation marks and citations

9    omitted).)

10         With that said, there is a distinction between (1) improperly

11   arguing that defendants should be acquitted because their conduct did

12   not undermine the ultimate purpose of the AD/CVD orders, and (2)

13   properly arguing that they did not know the Forms 7501 were false

14   when filed for one reason or another. The Court should preclude the

15   former argument as an impermissible call for jury nullification that

16   bears no relevance to any element of Section 545. (Dkt. 212 at 7 (“As

17   the Government - correctly - points out, § 545 does not contain any

18   element that requires the Perfectus and Warehouse Defendants to have

19   entered the aluminum pallets into commerce.”).)

20   III. CONCLUSION

21         The government respectfully requests that the Court preclude

22   argument that, because defendants never sold the smuggled aluminum

23   pallets in the United States and the harm the 2011 AD/CVD orders

24   covers did not come to fruition, they did not violate Section 545.

25
           2Defendants falsely stated on the Forms 7501 that the aluminum
26   pallets were “finished merchandise” and therefore not subject to the
     AD/CVD orders. The evidence at trial will show that defendants knew
27   the pallets were not real finished merchandise. CZW’s pallets were
     commercially useless, defendants imported millions of the pallets
28   into the country and sold none of them, and once in the United States
     defendants intended to melt down the pallets and again turn them into
     usable aluminum products, e.g., extrusions.
                                        4
